        Case 3:18-cr-00162-MPS Document 658 Filed 03/31/21 Page 1 of 6


                  FACT SHEET FOR RECIPIENTS AND CAREGIVERS

              EMERGENCY USE AUTHORIZATION (EUA) OF
THE JANSSEN COVID-19 VACCINE TO PREVENT CORONAVIRUS DISEASE 2019
        (COVID-19) IN INDIVIDUALS 18 YEARS OF AGE AND OLDER

You are being offered the Janssen COVID-19 Vaccine to prevent Coronavirus Disease 2019
(COVID-19) caused by SARS-CoV-2. This Fact Sheet contains information to help you
understand the risks and benefits of receiving the Janssen COVID-19 Vaccine, which you may
receive because there is currently a pandemic of COVID-19.

The Janssen COVID-19 Vaccine may prevent you from getting COVID-19. There is no U.S. Food
and Drug Administration (FDA) approved vaccine to prevent COVID-19.

Read this Fact Sheet for information about the Janssen COVID-19 Vaccine. Talk to the vaccination
provider if you have questions. It is your choice to receive the Janssen COVID-19 Vaccine.

The Janssen COVID-19 Vaccine is administered as a single dose, into the muscle.

The Janssen COVID-19 Vaccine may not protect everyone.

This Fact Sheet may have been updated. For the most recent Fact Sheet, please visit
www.janssencovid19vaccine.com.

WHAT YOU NEED TO KNOW BEFORE YOU GET THIS VACCINE

WHAT IS COVID-19?

COVID-19 is caused by a coronavirus called SARS-CoV-2. This type of coronavirus has not been
seen before. You can get COVID-19 through contact with another person who has the virus. It is
predominantly a respiratory illness that can affect other organs. People with COVID-19 have had
a wide range of symptoms reported, ranging from mild symptoms to severe illness. Symptoms
may appear 2 to 14 days after exposure to the virus. Common symptoms may include: fever or
chills; cough; shortness of breath; fatigue; muscle or body aches; headache; new loss of taste or
smell; sore throat; congestion or runny nose; nausea or vomiting; diarrhea.

WHAT IS THE JANSSEN COVID-19 VACCINE?

The Janssen COVID-19 Vaccine is an unapproved vaccine that may prevent COVID-19. There is
no FDA-approved vaccine to prevent COVID-19.

The FDA has authorized the emergency use of the Janssen COVID-19 Vaccine to prevent
COVID-19 in individuals 18 years of age and older under an Emergency Use Authorization
(EUA).

For more information on EUA, see the “What is an Emergency Use Authorization (EUA)?”
section at the end of this Fact Sheet.

                                                                                               1
         Case 3:18-cr-00162-MPS Document 658 Filed 03/31/21 Page 2 of 6


WHAT SHOULD YOU MENTION TO YOUR VACCINATION PROVIDER BEFORE
YOU GET THE JANSSEN COVID-19 VACCINE?

Tell the vaccination provider about all of your medical conditions, including if you:

•   have any allergies,

•   have a fever,

•   have a bleeding disorder or are on a blood thinner,

•   are immunocompromised or are on a medicine that affects your immune system,

•   are pregnant or plan to become pregnant,

•   are breastfeeding,

•   have received another COVID-19 vaccine,
WHO SHOULD GET THE JANSSEN COVID-19 VACCINE?

FDA has authorized the emergency use of the Janssen COVID-19 Vaccine in individuals 18 years
of age and older.

WHO SHOULD NOT GET THE JANSSEN COVID-19 VACCINE?

You should not get the Janssen COVID-19 Vaccine if you:

•   had a severe allergic reaction to any ingredient of this vaccine.
WHAT ARE THE INGREDIENTS IN THE JANSSEN COVID-19 VACCINE?

The Janssen COVID-19 Vaccine includes the following ingredients: recombinant,
replication-incompetent adenovirus type 26 expressing the SARS-CoV-2 spike protein, citric acid
monohydrate, trisodium citrate dihydrate, ethanol, 2-hydroxypropyl-β-cyclodextrin (HBCD),
polysorbate-80, sodium chloride.

HOW IS THE JANSSEN COVID -19 VACCINE GIVEN?

The Janssen COVID-19 Vaccine will be given to you as an injection into the muscle.

The Janssen COVID-19 Vaccine vaccination schedule is a single dose.

HAS THE JANSSEN COVID-19 VACCINE BEEN USED BEFORE?

The Janssen COVID-19 Vaccine is an unapproved vaccine. In an ongoing clinical trial, 21,895
individuals 18 years of age and older have received the Janssen COVID-19 Vaccine.




                                                                                             2
         Case 3:18-cr-00162-MPS Document 658 Filed 03/31/21 Page 3 of 6


WHAT ARE THE BENEFITS OF THE JANSSEN COVID-19 VACCINE?

In an ongoing clinical trial, the Janssen COVID-19 Vaccine has been shown to prevent COVID-19
following a single dose. The duration of protection against COVID-19 is currently unknown.

WHAT ARE THE RISKS OF THE JANSSEN COVID-19 VACCINE?

Side effects that have been reported with the Janssen COVID-19 Vaccine include:

•   Injection site reactions: pain, redness of the skin and swelling.

•   General side effects: headache, feeling very tired, muscle aches, nausea, and fever.

There is a remote chance that the Janssen COVID-19 Vaccine could cause a severe allergic
reaction. A severe allergic reaction would usually occur within a few minutes to one hour after
getting a dose of the Janssen COVID-19 Vaccine. For this reason, your vaccination provider may
ask you to stay at the place where you received your vaccine for monitoring after vaccination.
Signs of a severe allergic reaction can include:

•   Difficulty breathing,

•   Swelling of your face and throat,

•   A fast heartbeat,

•   A bad rash all over your body,

•   Dizziness and weakness.
These may not be all the possible side effects of the Janssen COVID-19 Vaccine. Serious and
unexpected effects may occur. The Janssen COVID-19 Vaccine is still being studied in clinical
trials.

WHAT SHOULD I DO ABOUT SIDE EFFECTS?

If you experience a severe allergic reaction, call 9-1-1, or go to the nearest hospital.

Call the vaccination provider or your healthcare provider if you have any side effects that bother
you or do not go away.

Report vaccine side effects to FDA/CDC Vaccine Adverse Event Reporting System (VAERS).
The       VAERS       toll-free   number   is    1-800-822-7967    or   report   online   to
https://vaers.hhs.gov/reportevent.html. Please include “Janssen COVID-19 Vaccine EUA” in the
first line of box #18 of the report form.

In addition, you can report side effects to Janssen Biotech, Inc. at the contact information provided
below.



                                                                                                   3
         Case 3:18-cr-00162-MPS Document 658 Filed 03/31/21 Page 4 of 6


            e-mail                       Fax number                  Telephone numbers
 JNJvaccineAE@its.jnj.com                215-293-9955            US Toll Free: 1-800-565-4008
                                                                   US Toll: (908) 455-9922

You may also be given an option to enroll in v-safe. V-safe is a new voluntary smartphone-based
tool that uses text messaging and web surveys to check in with people who have been vaccinated
to identify potential side effects after COVID-19 vaccination. V-safe asks questions that help CDC
monitor the safety of COVID-19 vaccines. V-safe also provides live telephone follow-up by CDC
if participants report a significant health impact following COVID-19 vaccination. For more
information on how to sign up, visit: www.cdc.gov/vsafe.

WHAT IF I DECIDE NOT TO GET THE JANSSEN COVID-19 VACCINE?

It is your choice to receive or not receive the Janssen COVID-19 Vaccine. Should you decide not
to receive it, it will not change your standard medical care.

ARE OTHER CHOICES AVAILABLE FOR PREVENTING COVID-19 BESIDES
JANSSEN COVID-19 VACCINE?

Currently, there is no FDA approved alternative vaccine available for prevention of COVID-19.
Other vaccines to prevent COVID-19 may be available under Emergency Use Authorization.

CAN I RECEIVE THE JANSSEN COVID-19 VACCINE WITH OTHER VACCINES?

There is no information on the use of the Janssen COVID-19 Vaccine with other vaccines.

WHAT IF I AM PREGNANT OR BREASTFEEDING?

If you are pregnant or breastfeeding, discuss your options with your healthcare provider.

WILL THE JANSSEN COVID-19 VACCINE GIVE ME COVID-19?

No. The Janssen COVID-19 Vaccine does not contain SARS-CoV-2 and cannot give you
COVID-19.

KEEP YOUR VACCINATION CARD
When you receive the Janssen COVID-19 Vaccine, you will get a vaccination card to document
the name of the vaccine and date of when you received the vaccine.

ADDITIONAL INFORMATION

If you have questions or to access the most recent Janssen COVID-19 Vaccine Fact Sheets, scan
the QR code using your device, visit the website or call the telephone numbers provided below.




                                                                                                4
         Case 3:18-cr-00162-MPS Document 658 Filed 03/31/21 Page 5 of 6


       QR Code                  Fact Sheets Website                     Telephone numbers
                           www.janssencovid19vaccine.com.           US Toll Free: 1-800-565-4008
                                                                      US Toll: (908) 455-9922




HOW CAN I LEARN MORE?

•   Ask the vaccination provider.

•   Visit CDC at https://www.cdc.gov/coronavirus/2019-ncov/index.html.

•   Visit FDA at https://www.fda.gov/emergency-preparedness-and-response/mcm-legal-
    regulatory-and-policy-framework/emergency-use-authorization.
Contact your local or state public health department.

WHERE WILL MY VACCINATION INFORMATION BE RECORDED?

The vaccination provider may include your vaccination information in your state/local
jurisdiction’s Immunization Information System (IIS) or other designated system. For more
information about IISs visit: https://www.cdc.gov/vaccines/programs/iis/about.html.

WHAT IS THE COUNTERMEASURE INJURY COMPENSATION PROGRAM?

The Countermeasures Injury Compensation Program (CICP) is a federal program that may help
pay for costs of medical care and other specific expenses for certain people who have been
seriously injured by certain medicines or vaccines, including this vaccine. Generally, a claim must
be submitted to the CICP within one (1) year from the date of receiving the vaccine. To learn more
about this program, visit www.hrsa.gov/cicp or call 1-855-266-2427.

WHAT IS AN EMERGENCY USE AUTHORIZATION (EUA)?

The United States FDA has made the Janssen COVID-19 Vaccine available under an emergency
access mechanism called an EUA. The EUA is supported by a Secretary of Health and Human
Services (HHS) declaration that circumstances exist to justify the emergency use of drugs and
biological products during the COVID-19 pandemic.

The Janssen COVID-19 Vaccine has not undergone the same type of review as an FDA-approved
or cleared product. FDA may issue an EUA when certain criteria are met, which includes that there
are no adequate, approved, and available alternatives. In addition, the FDA decision is based on
the totality of scientific evidence available showing that the product may be effective to prevent
COVID-19 during the COVID-19 pandemic and that the known and potential benefits of the
product outweigh the known and potential risks of the product. All of these criteria must be met to
allow for the product to be used during the COVID-19 pandemic.

                                                                                                 5
            Case 3:18-cr-00162-MPS Document 658 Filed 03/31/21 Page 6 of 6


The EUA for the Janssen COVID-19 Vaccine is in effect for the duration of the COVID-19
declaration justifying emergency use of these products, unless terminated or revoked (after which
the products may no longer be used).

Manufactured by:
Janssen Biotech, Inc.
a Janssen Pharmaceutical Company of Johnson & Johnson
Horsham, PA 19044, USA




© 2021 Janssen Pharmaceutical Companies

For more information, call US Toll Free: 1-800-565-4008, US Toll: (908) 455-9922 or go to www.janssencovid19vaccine.com

                                                                                                                    Revised: Feb/27/2021

cp-205985v1




                                                                Scan to capture that this Fact Sheet was provided to vaccine
                                                                recipient for the electronic medical records/immunization
                                                                information systems.

                                             Barcode Date: 02/2021




                                                                                                                                      6
